DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
WO 2015156291 A1
TAKATSUKI et al. hereinafter TAKATSUKI
US 6273754 B1
Bunch et al. hereinafter Bunch
US 20170234751 A1
AOYAMA et al. hereinafter AOYAMA


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKATSUKI.
With respect to claim 1, TAKATSUKI discloses a pressure sensor (pressure sensor 1) comprising: 
a housing (cover 35); 
a pressure chamber (pressure receiving space 26) defined within the housing (35); 
a pressure transducer (pressure detection element 21); 
a header (base 23) that seals the pressure chamber (26) and supports the pressure transducer in the pressure chamber (page 2, paragraph 11 discloses the pressure receiving space 26 is sealed); and 
a plurality of pins (Fig. 2, illustrates pins 33A-33C, 36A-36C and 37A-37B) that extend through respective openings in the header (page 3, paragraph 3 discloses the plurality of pins passes through a through holes 23 formed in the base 23) and electrically connect the pressure transducer in the pressure chamber to sensor electronics outside the pressure chamber (Fig. 1 illustrates wiring board 31, located outside pressure chamber 26 , connected to pins 33A-33C, 36A-36C and 37A-37B and pressure detection element), 
the pins being electrically insulated from the header (Fig. 2, illustrates hermetic seals 20a-20h fill the through holes through which pins 33A-33C, 36A-36C and 37A-37B are inserted), 
wherein the header (23) is configured so that the electrical insulation (hermetic seal 20b) of at least one pin (electrical pin 37B) from the header (23) is less than the electrical insulation of the remaining pins from the header (as disclosed in page 4, paragraph 4 and shown in Fig. 2, the hermetic seal 20a of pin 37A is thicker in radial direction than the other hermetic seals 20b-20h).
With respect to claim 15, TAKATSUKI the pressure sensor recited in claim 1, wherein the at least one pin comprises a ground pin of the pressure transducer (GND terminal 21d).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TAKATSUKI in view of Bunch.
With respect to claim 2, TAKATSUKI discloses the pressure sensor recited in claim 1, further comprising an insulation material (hermetic seals insulation 20a-h) that is disposed in the openings (through hole 23a), connects the pins to the header (insulation 20a-h connect to header 23), and electrically insulates the pins from the header (Fig. 2 illustrates hermetic seals 20-h seals through hole 23a that pin 37a is inserted), wherein the header is configured so that the amount of insulation  material that electrically insulates the at least one pin is less than the amount of insulation material that electrically insulates the remaining pins (page 4, paragraph 4, discloses as shown in Fig. 2 pin 37b has less insulation than pin 37a).
  TAKATSUKI does not explicitly discloses the insulation material of the contact pin is glass. Bunch, from the area of preventing electrical arcing, discloses a fused glass insulator 70 is formed in each aperture 68 and retains conductor pin 46 to collar 66 of the terminal assembly 42 (col. 4 lines 55-62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TAKATSUKI with the teachings of Bunch so that TAKATSUKI’s invention will have a glass insulator as disclosed in Bunch’s invention in order to improve the electrical insulation characteristics of the insulator for the predicable benefit of preventing electrical arcing between contact pins.
With respect to claim 3, TAKATSUKI and Bunch disclose the pressure sensor recited in claim 2 above. TAKATSUKI is silent about the glass material fills an annular space between the pins and a sidewall of their respective openings.
Bunch discloses the glass material fills an annular space between the pins and a sidewall of their respective openings (col. 4 lines 55-62; Fig. 2A illustrates fused glass insulator 70 forming a hermetic seal within aperture 68).  

With respect to claim 4, TAKATSUKI and Bunch disclose the pressure sensor recited in claim 2 above. TAKATSUKI further discloses the opening associated with the at least one pin (opening 23b of pin 37B) has a diameter that is smaller than the diameter of the openings (opening 23a of pin 37A) associated with the remaining pins (as illustrated in Fig. 2, the openings of pin 37B is smaller in diameter than the openings of pin 37A).  
With respect to claim 6, TAKATSUKI discloses a pressure sensor header (Fig. 1, receiving member 24 and connector 34 form the pressure housing) that supports a pressure transducer (pressure detection element 21) in a pressure chamber (Fig. 1, pressure receiving space 26) and through which a plurality of pins (Fig. 2 illustrates pins 33A-33C, 36A-36C and 37A-37B) extend to electrically connect the pressure transducer to electronics outside the pressure chamber (Fig. 1 illustrates pressure detection element 21 connected to plurality of pins via a bonding wire 29), the header comprising: 
openings through which the pins extend (page 3, paragraph 3 discloses the plurality of pins passes through  a through holes 23 formed in the base 23); and 
an insulating material that fills space between the pins and their respective openings and electrically insulates the pins from the header (Fig. 2, illustrates hermetic seals 20a-20h fill the through holes through which pins 33A-33C, 36A-36C and 37A-37B are inserted), wherein the header is configured so that at least one opening (23b) is smaller than the remaining openings 23a) so that the degree of electrical insulation between the header and any pin extending through the at least one opening is less than the electrical insulation between the header and the remaining pins (page 4, paragraph 4, discloses as shown in Fig. 2, through hole 23a through which pin 37A is formed larger in the radial direction than the other through holes through which pins 33A-33C, 36A-36C and 37B are inserted . Hermetic seal 20a of pin 37A is thicker in radial direction than the other hermetic seals 20b-20h).
 TAKATSUKI does not explicitly discloses the insulation material of the contact pin is glass. Bunch, from the area of preventing electrical arcing, discloses a fused glass insulator 70 is formed in each aperture 68 and retains conductor pin 46 to collar 66 of the terminal assembly 42 (col. 4 lines 55-62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TAKATSUKI with the teachings of Bunch so that TAKATSUKI’s invention will have a glass insulator as disclosed in Bunch’s invention in order to improve the electrical insulation characteristics of the insulator for the predicable benefit of preventing electrical arcing between contact pins.
With respect to claim 7, TAKATSUKI and Bunch disclose the pressure sensor header recited in claim 6 above. TAKATSUKI further discloses the amount of insulation material that fills the space in the at least one opening is less than the amount of insulation material that fills the remaining openings (as illustrated in Fig. 2, the amount of hermetic seal 20b  that fills the space 23b is less than the amount of hermetic seal 20a  that fills opening 23a).    
TAKATSUKI does not explicitly discloses the hermetic seals of the contact pin is glass. Bunch, from the area of preventing electrical arcing, discloses a fused glass insulator 70 is col. 4 lines 55-62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TAKATSUKI with the teachings of Bunch so that TAKATSUKI’s invention will have a glass insulator as disclosed in Bunch’s invention in order to improve the electrical insulation characteristics of the insulator for the predicable benefit of preventing electrical arcing between contact pins.
With respect to claim 8, TAKATSUKI and Bunch disclose the pressure sensor header recited in claim 6 above. TAKATSUKI further discloses the hermetic seals fills an annular space between the pins and a sidewall of their respective openings (page 4, paragraph 4).    
TAKATSUKI does not explicitly discloses the hermetic seals of the contact pin is glass. Bunch, from the area of preventing electrical arcing, discloses a fused glass insulator 70 is formed in each aperture 68 and retains conductor pin 46 to collar 66 of the terminal assembly 42 (col. 4 lines 55-62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TAKATSUKI with the teachings of Bunch so that TAKATSUKI’s invention will have a glass insulator as disclosed in Bunch’s invention in order to improve the electrical insulation characteristics of the insulator for the predicable benefit of preventing electrical arcing between contact pins.
With respect to claim 9, TAKATSUKI and Bunch disclose the pressure sensor header recited in claim 6 above. TAKATSUKI further discloses the at least one opening (23b) has a diameter that is smaller than the diameter of the remaining openings (23a, Fig. 2).  
With respect to claim 10, TAKATSUKI and Bunch disclose the pressure sensor header recited in claim 6 above. TAKATSUKI further discloses the header is configured so that electrostatic discharge pulses up to a predetermined magnitude are directed through the at least one ground pin extending through the at least one opening (page 4, paragraph 4 discloses by increasing the outer shape of the hermetic seal 20a of the EPROM drain 37A, the insulation distance between the base 23 and the lead pin 37A is increased, so that it is possible to reduce the pulse noise applied to the EPROM drain 37A).
With respect to claim 11, TAKATSUKI discloses a method for providing electrostatic discharge protection to a pressure sensor including a pressure sensor header (base 23) that supports a pressure transducer (pressure detection element 21) in a pressure chamber (Fig. 1, pressure receiving space 26), the sensor header including openings through which a plurality of pins extend (page 3, paragraph 3 discloses the plurality of pins passes through  a through holes 23 formed in the base 23) to electrically connect the pressure transducer to electronics outside the pressure chamber (Fig. 1 illustrates pressure detection element 21 connected to plurality of pins via a bonding wire 29), the sensor further including an insulating material that fills space between the pins and their respective openings and electrically insulates the pins from the header (Fig. 2, illustrates hermetic seals 20a-20h fill the through holes through which pins 33A-33C, 36A-36C and 37A-37B are inserted), the method comprising configuring the header so that at least one opening (23b)is smaller than the remaining openings (23a) so that the glass insulating material in the at least one opening provides a degree of electrical insulation between the header and any pin extending through the at least one opening that is less than a degree of electrical insulation that the glass insulating material provides between the header and the remaining pins (page 4, paragraph 4, discloses as shown in Fig. 2, through hole 23a through which pin 37A is formed larger in the radial direction than the other through holes through which pins 33A-33C, 36A-36C and 37B are inserted . Hermetic seal 20a of pin 37A is thicker in radial direction than the other hermetic seals 20b-20h).
 TAKATSUKI does not explicitly discloses the insulation material of the contact pin is glass. Bunch, from the area of preventing electrical arcing, discloses a fused glass insulator 70 is formed in each aperture 68 and retains conductor pin 46 to collar 66 of the terminal assembly 42 (col. 4 lines 55-62).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TAKATSUKI with the teachings of Bunch so that TAKATSUKI’s invention will have a glass insulator as disclosed in Bunch’s invention in order to improve the electrical insulation characteristics of the insulator for the predicable benefit of preventing electrical arcing between contact pins.
With respect to claim 12, TAKATSUKI and Bunch disclose the method recited in claim 11 above. TAKATSUKI discloses filling the space between the openings and the pins extending through the openings with hermetic seals that seals the openings and electrically insulates the pins from the header (Fig. 2, Page 4 line 4), wherein the amount of seal material that fills the space in the at least one opening is less than the amount of seal material that fills the remaining openings (as shown in Fig. 2, Hermetic seal 20b of pin 37b is less than the other hermetic seal 20a of pin 37a).  
 TAKATSUKI does not explicitly discloses the insulation material of the contact pin is glass. Bunch, from the area of preventing electrical arcing, discloses a fused glass insulator 70 is formed in each aperture 68 and retains conductor pin 46 to collar 66 of the terminal assembly 42 (col. 4 lines 55-62).

With respect to claim 14, TAKATSUKI and Bunch disclose the method recited in claim 11 above. TAKATSUKI further discloses configuring the header (23) so that at least one opening (23b) is smaller than the remaining openings (23b) comprises configuring the header so that the at least one opening has a diameter that is smaller than the diameter of the remaining openings (as illustrated in Fig. 2, the openings of pin 37B is smaller in diameter than the openings of pin 37A).
With respect to claim 18, TAKATSUKI and Bunch disclose the pressure sensor header recited in claim 6 above. TAKATSUKI  further discloses the header is configured so that the at least one opening is configured to receive a ground pin of the pressure transducer (GND terminal 21d).    
With respect to claim 19, TAKATSUKI and Bunch disclose the method recited in claim 11 above. TAKATSUKI discloses configuring the header so that at least one opening is smaller than the remaining openings (page 4, paragraph 4) comprisesAtty Docket: DWY-027364 US ORD Serial No. 16/424,921Page 6 of 15configuring the header so that the at least one opening receives a ground pin of the pressure transducer(GND terminal 21d).    
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TAKATSUKI in view of Bunch as applied to claim 2 above, and further in view of AOYAMA.
With respect to claim 13, TAKATSUKI and Bunch disclose the method recited in claim 12 above. TAKATSUKI as modified by Bunch discloses filling the space between the openings 
AOYAMA, from the same area of invention, discloses filling the space between the openings and the pins extending through the openings with a glass material comprises centering the pins in their respective openings and filling an annular space between the pins and a sidewall of their respective openings with the glass material (As disclosed in ¶[0032] and illustrated Fig. 1A illustrates the space between the plurality of through-holes (116) and a plurality of terminal pins 160, 162, 164, and 166 extending through the through-holes with a glass material comprises centering the pins in their respective openings and filling an annular space between the pins and a sidewall of their respective openings with the glass material).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of TAKATSUKI as modified by Bunch with the teachings of AOYAMA so that the contact pins of  TAKATSUKI  invention will be centered in their respective openings in order to align and provide equal electrical insulation along the circumference of the pins. Doing so, prevent electrical arcing due to misalignment of the pins.    
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-15, filed 10/08/2021, with respect to claim objection and rejection under 35 USC § 112 have been fully considered and are persuasive.  The claim objection and rejection under 35 USC § 112  of 06/08/2021 has been withdrawn. 
Applicant's arguments with respect to amended claims 1, 6 and 11 have been fully considered but they are not persuasive. Applicant argue that “… A plurality of pins extend through respective openings in the header and electrically connect the pressure transducer in the pressure chamber to sensor electronics outside the pressure chamber. The pins are electrically insulated from the header, and the header is configured so that the electrical insulation of at least one pin from the header is less than the electrical insulation of the remaining pins from the header…Takatsuki does not disclose this structure…”
The examiner disagrees with the applicant. The pressure sensor illustrated in Fig. 1, denotes one end of the several pins within the sealed cavity 26 are connected to pressure detection unit 21 and the other ends pass through base 23 and connected to circuit board 31 outside the sealed cavity. The through holes that accommodate each pins are sealed with hermetic seals (20a-20h) surrounding the pins. Hermetic seal through which pin 37A is formed larger in the radial direction than the other through holes 23a. Therefore, the hermetic seal 20a can be thicker in the radial direction than the other hermetic seals 20b to 20h. Thus, the base 23  is configured so that the hermetic seal of pins 37b from the header is less than the seal of the pin 37A from the base.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861